Name: Council Regulation (EC) No 3380/94 of 22 December 1994 opening and providing for the administration of quotas for certain processed agricultural products originating in Hungary
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  agri-foodstuffs;  Europe
 Date Published: nan

 No L 366/14 Official Journal of the European Communities 31 . 12. 94 COUNCIL REGULATION (EC) No 3380/94 of 22 December 1994 opening and providing for the administration of quotas for certain processed agricultural products originating in Hungary 2. For the purposes of this Regulation, 'originating goods' means goods meeting the conditions established by Protocol 4 to the Europe Agreement. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Europe Agreement establishing an associ ­ ation between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ( 1 ), came into force on 1 February 1994; Whereas Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (2) replaced the designation 'variable components' by 'agricultural components'; whereas Article 7(2) of that Regulation establishes the procedure for adopting the detailed rules for determining and managing reductions in the agricultural component of the charge where provided for by a preferential agreement; Whereas Protocol 3 to the Europe Agreement provides for reductions in the duties, and in particular the fixed component of the charge, applied to goods listed in Table 1 of Annex II to the said Protocol within the limits of quotas established in Table 1 of Annex I to that Protocol; whereas it is necessary to specify the fixed components and the rules for managing the quotas concerned which are to apply as of 1995 , HAS ADOPTED THIS REGULATION: Article 2 1 . The tariff quotas referred to in Article 1 shall be administered by the Commission , which may take all appropriate measures in order to ensure efficient administration thereof. 2. Where an importer declares a product covered by this Regulation for free circulation in a Member State and applies to take advantage of the preferential arrange ­ ments, and that declaration is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission , draw an amount correspond ­ ing to its requirements from the quota volume. Request for drawings, indicating the date of acceptance of the said declarations, must be sent to the Commission without delay. The drawings shall be granted by the Commission by reference to the date of acceptance of the declaration for free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . 3 . If a Member State does not use the quantities drawn, it shall return them to the corresponding quota volume as soon as possible . 4. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated on a pro rata basis . The Commission shall inform the Member States of the drawings made.Article 1 1 . As from 1 January 1995 goods originating in Hungary which are listed in the Annex to this Regulation shall be subject to tariff reductions within the limits of the tariff quotas and under the conditions set out in this Annex. Article 3 The Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ( ») OJ No L 347, 31 . 12 . 1993 , p. 2. (2) OJ No L 318, 20. 12 . 1993 , p . 18 . It shall apply from 1 January 1995 . 31 . 12 . 94 Official Journal of the European Communities No L 366/15 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1994. For the Council The President H. SEEHOFER ANNEX Order . No CN code Quota volume 1995 (tonnes) Duty to be applied 1995 Quota volume 1996 and over (tonnes) Duty to be applied 1996 and over 0 + EAR 6750 0 + EAR 0 + EAR 0 + EAR 0 410 0 3,3 3,3 0 + EAR 3 380 0 + EAR MAX 23 MAX 23 0 + EAR MAX 18 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 0 + EAR MAX 18 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 09.5209 0710 40 6 300 0711 90 30 09.5211 1519 12 00 380 1519 30 00 09.5213 1704 10 11 3 150 1704 10 19 1704 10 91 1704 10 99 1704 90 30 1704 90 51 11 1704 90 51 19 1704 90 51 90 1704 90 55 1704 90 61 1704 90 65 . 1704 90 71 1704 90 75 1704 90 81 1704 90 99 10 1704 90 99 90 09.5215 1803 710 09.5217 1804 00 00 1 150 09.5219 1805 00 00 32 09.5221 1806 10 10 il 1 580 1806 10 10 19 1806 10 10 91 1806 10 10 99 1806 10 30 10 1806 10 30 90 1806 10 90 10 1806 10 90 90 1806 20 10 2,2 760 0 1,6 1 230 0 1,8 35 0 0 1 690 0 Z 0 0 + EAR 0 + EAR 0+EAR 0+EAR 0 + EAR 0 + EAR 0 + EAR 0 + EAR 0 + EAR 0 + EAR 0 + EAR 0 + EAR 0 + EAR 0 + EAR MAX 27 + AD S/Z MAX 27 + AD S/Z No L 366/16 Official Journal of the European Communities 31 . 12. 94 Order No CN code Quota volume 1995 (tonnes) Duty to be applied 1995 Quota volume 1996 and over (tonnes) Duty to be applied 1996 and over 0 + EAR MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EAR 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EAR 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EAR MAX 27 + AD S/Z 0 + EA MAX 27 + AD S/Z 1806 20 30 1806 20 50 1806 20 70 1806 20 80 10 1806 20 80 90 1806 20 95 10 1806 20 95 90 1806 31 1806 32 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 10 1806 90 60 90 1806 90 70 1806 90 9011 1806 90 90 91 1806 90 90 19 1806 90 90 91 09.5223 1901 10 00 14 09.5225 1901 20 780 09.5227 1901 90 11 1 490 1901 90 19 1901 90 90 12 1901 90 90 14 1901 90 90 16 1901 90 90 18 1901 90 90 21 190190 9023 1901 90 90 27 1901 90 90 29 1901 90 90 61 1901 90 90 63 1901 90 90 65 190190 90 67 1901 90 90 71 1901 90 90 77 1901 90 90 93 1901 90 90 95 190190 90 97 1901 90 90 99 09.5228 1902 11 330 1902 19 1902 20 91 1902 20 99 1902 30 1902 40 10 1902 40 90 0 + EAR 15 0 + EAR 0 + EAR 830 0 + EAR 0 + EAR 1600 0 + EAR 0 + EAR 350 0 + EAR 31 . 12. 94 Official Journal of the European Communities No L 366/17 Order No CN code Quota volume 1995 (tonnes) Duty to be applied 1995 Quota volume 1996 and over (tonnes) Duty to be applied 1996 and over 09.5229 1903 00 00 10 37 0 + EAR 39 0 + EAR 1903 00 00 90 09.5231 1904 10 120 0 + EAR ¢ 130 0 + EAR 1904 90 10 1904 90 90 09.5233 1905 10 1 100 0 + EAR 1 180 0 + EAR MAX 24 + AD F/M MAX 24 + AD F/M 1905 20 1905 30 11 1905 30 19 1905 30 30 1905 3051 1905 30 59 1905 30 91 1905 30 99 1905 40 1905 90 10 1905 90 20 1905 90 30 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 0 + EAR MAX 35 + AD S/Z 0 + EAR MAX 30 + AD F/M 0 + EAR MAX 35 + AD S/Z 0 + EAR 0 + EAR MAX 20 + AD F/M 0 + EAR 0 + EAR 0 + EAR MAX 30 + AD F/M 0 + EAR MAX 35 + AD F/M . 0 + EAR MAX 30 + AD F/M 0 + EAR MAX 35 + AD S/Z 0 + EAR MAX 30 + AD F/M 0 + EAR MAX 35 + AD S/Z 0 + EAR 0 + EAR MAX 20 + AD F/M 0 + EAR 0 + EAR 0 + EAR MAX 30 + AD F/M 0 + EAR MAX 35 + AD F/M 0 + EAR MAX 30 + AD F/M 09.5235 200190 30 11070 0 + EAR 11870 0 + EAR 2004 9010 2005 80 09.5237 2101 10 99 14 0 + EAR 15 0 + EAR 2101 20 1010 0 0 2101 20 10 90 4,4 4,4 21012090 0 + EAR 0 + EAR 09.5239 2101 3011 620 7,7 660 7,7 21013019 0 + EAR 0 + EAR 210130 91 8,6 8,6 210130 99 0 + EAR 0 + EAR 09.5241 2103 10 00 10 2 510 4,4 2 690 4,4 2103 10 00 90 4,4 . 4,4 2103 20 00 10 6 6 2103 20 00 90 7 7 2103 30 90 6,5 - 6,5 2103 90 9011 5,9 5,9 2103 90 90 19 5,9 5,9 2103 90 90 91 5,9 5,9 2103 90 90 99 5 5 09.5243 2104 10 00 10 710 7 770 7 2104 10 00 90 7 7 2104 20 8,6 8,6 09.5245 2105 59 0 + EAR 63 0 + EAR ¢ MAX 27 AD S/Z MAX 27 + AD S/Z 09.5247 2106 10 10 170 8,2 180 8,2 2106 10 90 0 + EAR 0 + EAR No L 366/18 Official Journal of the European Communities 31 . 12, 94 Order No CN code Quota volume 1995 (tonnes) Duty to be applied 1995 Quota volume 1996 and over (tonnes) Duty to be applied 1996 and over 09.5249 2106 90 10 1 080 0 + EAR 1 160 0 + EAR MAX 25 Ecus/ MAX 25 Ecus/ 100 kg/net 100 kg/net 2106 90 91 10 4,4 4,4 2106 90 91 90 4,4 4,4 2106 90 99 12 0 + EAR 0 + EAR 2106 90 99 14 0 + EA 0 + EA 2106 90 99 22 0 + EAR 0 + EAR 2106 90 99 24 0 + EA 0+EA 2106 90 99 30 0 + EAR 0+EAR 2106909932 0 + EA 0 + EA 2106 90 99 92 0 + EAR 0 + EAR 2106 90 99 94 0 + EA 0 + EA 09.5251 2202 10 00 1 760 2202 90 10 10 2202 90 91 2202 90 95 2202 90 99 09.5253 2203 1 420 09.5255 2205 10 10 410 2205 10 90 2205 90 10 2205 90 90 0 1 890 4,4 0 + EAR 7 1 520 3,4 Ecu/hi 440 0,3 Ecu % vol/hl + 2 Ecu/hi 2,8 Ecu/hi 0,3 Ecu % vol/hl 0 4,4 0 + EAR 7 0 0 0 0 EA = Agricultural component. EAR = Reduced agricultural component.